Citation Nr: 0804075	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as residuals of  pityriasis rosea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to May 1972 and from November 1972 to November 
1977.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 2005, the veteran requested a 
videoconference hearing before the Board.  In January 2008, 
he indicated he no longer wanted a hearing.  

Initially, a discussion of the case's procedural history is 
necessary.  The veteran's claim was originally denied by a 
September 2004 rating decision.  In November 2004, he filed a 
notice of disagreement (NOD), specifically stating,  "Thank 
you for processing my claim so quickly.  By doing so you 
overlooked that I did not have a rash or pityriasis rosea 
prior to November 1972 before I had the procedure done at 
WBAMC in December 1972.  This is documented in the medical 
record.  I left the hospital with a rash.  I did not go in 
with it . . . If this is not enough to justify an increase in 
benefit I am requesting a local hearing for re-evaluation of 
this request."  The Board finds that the veteran's statement 
may reasonably be construed as expressing disagreement with 
the September 2004 rating decision's denial of service 
connection for pityriasis rosea.  38 C.F.R. § 20.201.  As the 
RO did not issue a statement of the case (SOC) on the issue, 
the issue was not finally decided, and has remained in 
appellate status as an original claim (not as a claim to 
reopen).  As the February 2005 rating decision reopened the 
veteran's claim for service connection for pityriasis rosea 
and denied it on de novo review, the veteran is not 
prejudiced by the Board treating his claim as an original 
claim of service connection.  [It is also noteworthy that an 
unappealed January 2004 rating decision denied service 
connection for onychomycosis and tinea pedis.  That decision 
is final, and the matter of service connection for those skin 
disability entities is not before the Board.] 





FINDING OF FACT

The veteran's pityriasis rosea in service was acute and 
resolved; it is not shown that a chronic pityriasis rosea or 
residual of such disease was manifested in service, and there 
is no competent evidence of a current diagnosis of pityriasis 
rosea or of a current skin disability that is a residual of 
the pityriasis rosea in service.  


CONCLUSION OF LAW

Service connection for a skin condition, claimed as a 
residual of pityriasis rosea, is not warranted.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  July 2004 and December 2004 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in August 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding and in an April 2006 statement 
indicated that he did not have any more information or 
evidence supporting his claim to submit.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's SMRs show that in February 1973, he was treated 
for a rash on his torso and left wrist.  Pityriasis rosea was 
diagnosed and a topical cream was prescribed.  Subsequent 
SMRs are silent for any complaints, findings, treatment or 
diagnosis of pityriasis rosea.  On August 1977 service 
separation physical examination, pityriasis rosea was not 
noted.  The veteran's August 1977 report of medical history 
was also silent for current or past skin diseases.  

SMRs from the veteran's period of National Guard service are 
likewise silent for any complaints, findings, treatment or 
diagnosis of pityriasis rosea.  On May 1985, March 1990, 
January 1994, and February 1998 physical examinations, 
neither pityriasis rosea nor any other skin condition was 
noted.

VA outpatient treatment records from 2003 to 2005 are also 
silent for any complaints, findings, treatment or diagnosis 
of pityriasis rosea.  

In support of his claim, the veteran stated he has been 
receiving treatment from a VA dermatologist at the VA since 
1999.  Records of VA outpatient treatment reveal: In August 
2003, he complained of thickening and discoloration of his 
big toenails; onychomycosis and tinea pedis were diagnosed.  
In April 2004, he was seen for dry, peeling skin along the 
lower lip; actinic cheilitis was assessed.  In December 2004, 
he was treated for itchy skin around the gluteal and inguinal 
area; tinea cruris was diagnosed.  

On August 2005 VA examination, pityriasis rosea was not 
found.  Onychomycosis, right great toe with tinea pedis, and 
tinea cruris were diagnosed.  After reviewing the claims 
file, including the veteran's SMRs and current treatment 
records, the examiner opined, "[T]he previously identified 
pityriasis rosea, while in service, has resolved.  There is 
no current evidence of this condition."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
injury initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that pityriasis rosea was diagnosed 
while the veteran was in service and that he was treated for 
such skin condition in service.  It is also not in dispute 
that he is presently being treated for skin conditions 
including onychomycosis, tinea pedis, and tinea cruris, and 
that actinic cheilitis has also been diagnosed.  He contends, 
in essence, that his present skin conditions are related to 
his in-service episode of pityriasis rosea.  [Notably, a 
January 2004 rating decision separately denied service 
connection specifically for onychomycosis and tinea pedis on 
the basis that such disabilities were not shown to be related 
to the veteran's skin condition in service.  That decision 
was unappealed and is final; the instant appeal is limited to 
consideration of service connection for skin disability other 
than onychomycosis and tinea pedis claimed to be a residual 
of pityriasis rosea in service.  As noted above, the only 
other skin disabilities currently shown are tinea cruris and 
actinic cheilitis.]  

Based on the record, it appears that the veteran's one in-
service episode of pityriasis rosea was acute and transitory 
as further episodes of pityriasis rosea were not noted; 
subsequent SMRs are silent for any complaint, finding, 
treatment, or diagnosis of pityriasis rosea (as are SMRs from 
the veteran's National Guard service).  Postservice VA 
outpatient treatment records also do not show that he has 
experienced any episodes of pityriasis rosea.  On August 2005 
VA examination, pityriasis rosea was found to have resolved 
in service and not currently present.

VA outpatient treatment records show that postservice, the 
veteran has experienced episodes of actinic cheilitis, 
onychomycosis, tinea pedis, and tinea cruris.  These skin 
conditions are separate and distinct from the skin condition 
pityriasis rosea.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 22, 344, 1342, 1471-72, 1955-56 (31st ed. 2007).  
They affect different parts of the body; namely, actinic 
cheilitis affects the lip area; onychomycosis and tinea pedis 
affect the feet and toe nails; and tinea cruris affects the 
groin area.  The veteran's pityriasis rosea involvement in 
service was on his torso and left wrist.  There is no 
competent (medical) evidence in the record of a possible 
nexus between the veteran's current skin conditions actinic 
cheilitis and tinea cruris and the pityriasis rosea he 
experienced in service.  

The veteran's own statements relating his current skin 
disability to his pityriasis rosea in service is not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Absent competent evidence of a current medical diagnosis of 
pityriasis rosea, or residuals thereof, service connection 
for such disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 






ORDER

Service connection for a skin condition, claimed as residuals 
of pityriasis rosea, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


